   Case: 1:16-cv-11675 Document #: 121 Filed: 04/10/19 Page 1 of 5 PageID #:1873




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

KEITH SNYDER, SUSAN MANSANAREZ,
and TRACEE A. BEECROFT, individually                Case No. 1:16-cv-11675
and on behalf of all others similarly situated,     (related to Snyder v. Ocwen Loan
                       Plaintiffs,                  Servicing LLC, No. 1:14-cv-08461)

        v.

U.S. BANK N.A., WILMINGTON TRUST,                   Hon. Judge Matthew F. Kennelly
N.A., and DEUTSCHE BANK NATIONAL
TRUST COMPANY, individually and in their
Capacities as Trustees,
                      Defendants.


       PLAINTIFFS’ MOTION TO COMPEL CAPITAL ONE AND GREENPOINT
               OR ALTERNATIVELY FOR RULE TO SHOW CAUSE

        On March 21, 2019, the Court directed Plaintiffs to file a motion for an order to show

cause regarding any non-compliant subpoena recipient by March 29, 2019. Dkt. 118. Plaintiff

did not file this motion as to Capital One, N.A. (“Capital One”) or GreenPoint Mortgage

Funding, Inc. (“GreenPoint”) (collectively, “Respondents”) at that time, because it was not yet

clear they were delinquent.

        However, since March 29, 2019, Respondents have stopped responding to meet and

confer communications about the subpoena, and it would appear that they have data that has not

yet been produced. Plaintiffs therefore request that the Court compel Respondents to respond

completely, or alternatively, to show cause why they have not responded completely. In support,

Plaintiffs state:

        1.      This class action seeks redress for nonconsensual, automated calls Defendants

caused to be made to the cell phones of Plaintiffs and others, in violation of the Telephone
   Case: 1:16-cv-11675 Document #: 121 Filed: 04/10/19 Page 2 of 5 PageID #:1873




Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. Defendants are the trustees and banks for

the loans on which Ocwen Loan Servicing, LLC (“Ocwen”) was collecting when it made the

calls at issue.

        2.        In January 2019, Plaintiff’s counsel were informed by defense counsel that

Defendant U.S. Bank N.A. (“U.S. Bank”) does not believe it is the trustee for the trust applicable

to Plaintiff Snyder’s mortgage. Since then, Plaintiffs’ counsel have proceeded to issue multiple

subpoenas in an attempt to identify the trustee and other related parties applicable to Plaintiff

Snyder’s loan, in anticipation of moving for leave to amend their complaint to replace U.S. Bank

as a defendant, if appropriate.

        3.        Based on information provided by U.S. Bank’s counsel and through third-party

discovery, Plaintiffs understand that GreenPoint was the servicer for the Snyder loan in question

in around 2009, and that Capital One subsequently acquired GreenPoint. Plaintiff subpoenaed

both Capital One and GreenPoint to attempt to obtain their relevant data and documents

pertaining to the Snyder loan. Exhibit A (Capital One subpoena); Exhibit B (GreenPoint

subpoena).

        4.        Capital One / GreenPoint produced some basic loan documents pursuant to the

subpoena on March 27, 2019. However, because Greenpoint was the servicer for the loan, it

should have servicing data that has not yet been produced.

        5.        Plaintiffs’ subpoena to Capital One is valid. It was issued out of the Northern

District of Illinois, and was properly served at a Chicago address, with production to be made on

Plaintiffs’ counsel in Chicago. Fed. R. Civ. P. 45(c)(2)(A). Exhibit A. Plaintiffs’ subpoena to

GreenPoint was, likewise, issued out of the Northern District of Illinois, and served on

GreenPoint on its registered agent in Virginia, where it is headquartered. Exhibit B. However,


                                                  -2-
    Case: 1:16-cv-11675 Document #: 121 Filed: 04/10/19 Page 3 of 5 PageID #:1873




given the acquisition of GreenPoint by Capital One, whatever information is in GreenPoint’s

files is within the possession, custody and control of Capital One.

         6.    After the March 27, 2019, production, Plaintiffs attempted to meet and confer

with Capital One, both by emailing and by calling the subpoena specialist on the file, Corey

Chichester. However, emails have not been returned, and Mr. Chichester’s voice mail states that

it is full.

         7.    The scope of discovery permissible under the Federal Rules of Civil Procedure is

broad: Parties may generally obtain discovery regarding any non-privileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case. Fed. R. Civ. P.

26(b)(1). Indeed, “‘[t]he Federal Rules … strongly favor full discovery whenever possible[.]”

Republic of Ecuador v. Hinchee, 741 F.3d 1185, 1189 (11th Cir. 2013), and this includes in

relation to third-party subpoenas like the one at issue here. Golden v. Am. Pro Energy, No. 16-

891, 2018 WL 1426341, at *2 (C.D. Cal. Feb. 15, 2018) (“A non-party is subject to – and will be

required to comply with – a valid, properly served Rule 45 subpoena.”).

         8.    Plaintiffs subpoenaed Capital One and GreenPoint in order to understand what

happened to Plaintiff Snyder’s loan applicable to this action, as well as to identify the trustee,

servicer, and other pertinent parties associated with it. This will allow Plaintiffs to (1) confirm

U.S. Bank’s assertion that it is not the trustee associated with Snyder’s loan, and (2) identify the

proper trustee and other pertinent parties that may be appropriately added as defendants based on

their affiliation with the illegal, automated calls Snyder received.

         9.    The requested materials are highly relevant to Plaintiffs’ claims, because they

likely show information concerning what happened with the loan in and around 2008-2014,

including for example to whom the make-whole payment was made (i.e., the creditor).


                                                 -3-
   Case: 1:16-cv-11675 Document #: 121 Filed: 04/10/19 Page 4 of 5 PageID #:1873




       WHEREFORE, pursuant to the Court’s directive of March 21, 2019, Dkt. 118, Plaintiffs

respectfully request that the Court issue an order directing Capital One / GreenPoint to show

cause for its failure to comply with Plaintiffs’ subpoena served on it in this action, and to grant

such other and further relief the Court deems reasonable and just.


                                                  Respectfully submitted,

Dated: April 10, 2019                             KEITH SNYDER, SUSAN MANSANAREZ,
                                                  and TRACEE A. BEECROFT, individually and
                                                  on behalf of all others similarly situated

                                                  By: /s/ Alexander H. Burke

Alexander H. Burke
Email: aburke@burkelawllc.com
Daniel J. Marovitch
Email: dmarovitch@burkelawllc.com
BURKE LAW OFFICES, LLC
155 N. Michigan Ave., Suite 9020
Chicago, IL 60601
Telephone: (312) 729-5288

Beth E. Terrell (pro hac vice)
Email: bterrell@terrellmarshall.com
Adrienne D. McEntee (pro hac vice)
Email: amcentee@terrellmarshall.com
Jennifer R. Murray (pro hac vice)
Email: jmurray@terrellmarshall.com
TERRELL MARSHALL LAW GROUP PLLC
936 N. 34th St., Suite 300
Seattle, WA 98103
Telephone: (206) 816-6603

Mark L. Heaney
Email: mark@heaneylaw.com
HEANEY LAW FIRM, LLC
601 Carlson Pkwy., Suite 1050
Minnetonka, MN 55305
Telephone: (952) 933-9655




                                                -4-
   Case: 1:16-cv-11675 Document #: 121 Filed: 04/10/19 Page 5 of 5 PageID #:1873




Guillermo Cabrera
Email: gil@cabrerafirm.com
THE CABRERA FIRM, APC
600 West Broadway, Suite 700
San Diego, CA 92101
Telephone: (619) 500-4880

Mark Ankcorn
Email: mark@ankcornlaw.com
ANKCORN LAW FIRM PLLC
1060 Woodcock Rd., Suite 128
Orlando, FL 32803
Telephone: (321) 422-2333

Counsel for Plaintiffs


                             CERTIFICATION OF CONFERRAL

       Pursuant to Fed. R. Civ. P. 37(a)(1) and L.R. 37.2, the undersigned certifies that despite

attempting to consult in good faith to attempt to obtain the discovery identified herein without

court action—including via a written request for a telephonic meet-and-confer sent by e-mail to

Capital One’s representative Corey Chichester on April 8, 2019, multiple attempts at calling Mr.

Chichester but receiving a full voicemail message, and a final request for production in the

morning of April 10, 2019—Plaintiffs’ counsel’s attempts to engage in such consultation were

unsuccessful due to no fault of counsel’s.

                                                               /s/ Alexander H. Burke



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on April 10, 2019, I caused the foregoing to be electronically filed

with the Clerk of the United States District Court for the Northern District of Illinois using the

CM/ECF system, which will send notification of such filing to all counsel of record.

                                                               /s/ Alexander H. Burke

                                                -5-
